DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a small region setter configured to divide,” “a small region extractor configured to extract,” “a feature calculator configured to calculate/obtain,” “a division setter configured to set,” “a division calculator configured to calculate,” “the indicating unit being configured to indicate,” “an input unit that enables,” “a feature calculator being configured to read/divide/extract/calculate/obtain/recognize,” “a transmission unit configured to transmit,” and “an identifier configured to read/calculate/identify” in claims 1-7 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small regions” in claims 1, 8, and 9 is a relative/subjective term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, the limitation “small regions” has been interpreted as “regions” or “sub-regions.”
Claims 1, 8, and 9 further recite the limitation “each small region.” The limitation renders the claims indefinite because it is unclear whether these regions correspond to the earlier recited small regions or new/different small regions. For the purpose of further examination, the 
Claim 1 further recite the limitation “an image feature” in the “obtain” clause. The limitation renders the claim indefinite because it is unclear whether this feature corresponds to the earlier recited image feature (see preamble) or a new/different feature. For the purpose of further examination, the limitation has been interpreted as “the image feature.”
Claims 2-7 and 10 depend from claims 1 and 9, respectively, and therefore inherit all of the deficiencies of claims 1 and 9.
Claim 5 further recites the limitation “the small region feature.” There is no antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “a small region feature.”
Claim 6 further recites the limitation “the sum.” There is no antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “a sum.”
Claim 6 further recites the limitations “the image features” and “an image feature.” The limitations render the claim indefinite because it is unclear whether these features correspond to the earlier recited “image feature” (see claim 1 preamble or new/different feature(s). For the purpose of further examination, the limitations have been interpreted as “the image feature.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) mathematical concepts and metal processes. This judicial exception is not integrated into a practical 
Based on broadest reasonable interpretation of the claims, claims 1-8 are directed to a method and apparatus for dividing a region into smaller regions, extracting parameters associated with the smaller regions, calculating a product of the parameters for two smaller regions, obtaining a value based on the product, extracting a vector, calculating a direct product, calculating a power of the product, calculating a Kronecker power, generating a histogram of gradient directions, and calculating a sum or average of the image features wherein the image region(s) have a plurality of pixels. Claims 9-10 are directed to the same abstract idea using a general purpose computer.
The images having a plurality of pixels are represented as a matrix and the limitations of the claims describe mathematical relationships between the values present within the matrix. Mathematical relationships has been identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. 2019 PEG Section I, 84 Fed. Reg. at 52. In addition, because the BRI of claims requires the performance of an arithmetic operations (sum, product, average, power, etc.), the limitations also describe a “mathematical calculation,” which is also specifically identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. Moreover, the recited calculations can be practically performed the human mind, and so it also falls into the “mental process” group of abstract ideas. 
For the reasons above, the claims do not amount to significantly more than an abstract idea. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept and therefore, the claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (U.S. PGPub No. 2015/0010237), in view of Ishiga (U.S. PGPub No. 2011/0069896), hereinafter referred to as Nomura and Ishiga, respectively.
Regarding claim 1, Nomura teaches a feature extraction apparatus for extracting an image feature to be used to recognize a target object in a captured image (Nomura Abstract: “feature points are extracted from the image”), the apparatus comprising: 
a small region setter configured to divide an object region set in a captured image into small regions smaller in size than the object region, a target object being included in the object region (Nomura Abstract: “a smaller number of dimensions among the number of dimensions I of the first local features and the number of dimensions j of the second local features is selected”; Nomura ¶0096: “The recognizing unit 140 selects a smaller number of dimensions among the number of dimensions i of the feature vector of the first local feature 112 and the number of dimensions j of the feature vector of the second local feature 133”; Nomura Fig. 11B-C & ¶0152: “The sub-area dividing unit 1113 divides the local area into sub-areas”); 
Nomura Fig. 11 & ¶0167: “the sub-area feature vector generating unit 1114 may calculate a sum by adding a magnitude of gradients instead of simply summing up frequencies. Alternatively, when summing up gradient histograms, the sub-area feature vector generating unit 1114 may add a weight value not only to a sub-area to which a pixel belongs but also to a neighboring sub-area (such as an adjacent block) depending on a distance between sub-areas”); and 
a feature calculator configured to: 
calculate a sum of a first feature representing the small-region feature of a first small region selected as a target region from the small regions, and a second feature representing the small-region feature of a second small region in the small regions, the second small region having a predetermined positional relationship with the first small region (Nomura Fig. 11 & ¶0167 discussed above); and 
obtain, based on the product of the first feature and the second feature, an image feature for the first small region as the target region (Nomura Abstract discussed above).
However, Nomura does not appear to explicitly teach calculating a product of the two features.
Pertaining to the same field of endeavor, Ishiga teaches calculating a product of a first feature representing the small-region feature of a first small region selected as a target region from the small regions, and a second feature representing the small-region feature of a second small region in the small regions, the second small region having a predetermined positional relationship with the first small region (Ishiga ¶0754: “The product of the α plane and β plane momenta is taken to construct the mechanical energy. The product cm*cn of momentum, in group theory, creates a matrix called a direct product or Kronecker product. Two systems of product matrices expressed by the same base functions can be broken down into two smaller 
Nomura and Ishiga are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for processing image information (as taught by Nomura) to calculate a product of the two features (as taught by Ishiga) because the combination simplifies the representation of sparse matrix factorization (Ishiga ¶0754).

Regarding claim 2, Nomura, in view of Ishiga, teaches the feature extraction apparatus according to claim 1, wherein: 
the small region extractor is configured to extract, from each small region, a vector of the small-region feature associated with the corresponding small region (Nomura Abstract: “a feature vector of 1 to I dimensions of local areas”; Nomura Fig. 11E-F); and 
the feature calculator is configured to calculate, as the product, a direct product between the first and second features (Ishiga ¶0754 discussed above. The Kronecker product is also known as a direct product).

Regarding claim 3, Nomura, in view of Ishiga, teaches the feature extraction apparatus according to claim 1, wherein: the feature calculator is configured to calculate, as the image feature of the target region, a power of the product (Nomura Fig. 11; Ishiga ¶0754 discussed above; Ishiga ¶0894: “in the case of color, a cut is made at the point where the power of the histogram becomes the smallest to make the circle one-dimensional”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for processing image 

Regarding claim 4, Nomura, in view of Ishiga, teaches the feature extraction apparatus according to claim 3, wherein: the feature calculator is configured to calculate, as the power of the product, a Kronecker power of the product (Ishiga ¶0754 discussed above.).

Regarding claim 5, Nomura, in view of Ishiga, teaches the feature extraction apparatus according to claim 1, wherein: the small region extractor is configured to extract, from each small region, a histogram of luminance-value gradient directions for each of pixels constituting the corresponding small region as the small region feature that has the two or more feature parameters associated with the corresponding small region (Nomura Fig. 11 & ¶0167: “when generating a gradient histogram, the sub-area feature vector generating unit 1114 may calculate a sum by adding a magnitude of gradients instead of simply summing up frequencies … a gradient direction histogram is to be used as a feature vector of a sub-area”; Ishiga Figs. 8-9, 11-13).

Regarding claim 6, Nomura, in view of Ishiga, teaches the feature extraction apparatus according to claim 1, further comprising: 
a division setter configured to set divided segments constituting the object region, each of the divided segments including a part of the small regions (Nomura ¶0096, Fig. 11B-C & ¶0152 discussed above); and 
a division calculator configured to calculate the sum or average of the image features of the respective small regions included in each divided segment to correspondingly obtain the sum or average of the image features as an image feature for the corresponding divided segment (Nomura Fig. 11 & ¶0167 discussed above; also see Ishiga ¶0322: “by describing 

Regarding claim 7, Nomura, in view of Ishiga, teaches the feature extraction apparatus according to claim 1, wherein; the target region comprises a plurality of pixels (Nomura ¶0162-¶0163: teaches that the sub-area has 16 pixels and that the sub-areas can have other shapes and numbers of divisions).

Regarding claim 8, Nomura, in view of Ishiga, further teaches that the apparatus performs the processes described in claim 1, executable by a computer (Nomura ¶0343: “a control program to be installed in a computer, a medium storing the control program”). Therefore, claim 8 is rejected using the same rationale as applied to claim 1.

Regarding claim 9, Nomura, in view of Ishiga, further teaches memory and CPU (Nomura ¶0224-¶0225: “a CPU … a random access memory that is used by the CPU”) used for performing the processes described in claim 1, recognizing objects, and transmitting the object recognition results (Nomura ¶0051: “a search object in an image in a video can be recognized in real time”; Nomura ¶0189: “search object recognition and recognition result display can be realized in real time while maintaining recognition accuracy”; Nomura ¶0225: “Transmission/reception data 1549 represents transmission/reception data that is transmitted/received via the communication control unit 504”). Therefore, claim 9 is rejected using the same rationale as applied to claim 1 above. In addition, note that when reading the preamble in the context of the entire claim, the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 10, Nomura, in view of Ishiga, teaches the object recognition apparatus according to claim 9, further comprising: 
a second memory storing an identification program and a comparative reference tensor (Nomura ¶0225-¶0226: teaches a random access memory and a storage unit that stores the programs and various parameters); and 
an identifier configured to: 
read, from the second memory, the identification program and comparative reference tensor (Ishiga ¶0010: “comparing this with a database prepared in advance”; Ishiga ¶0389: “comparison of the distance of similarity is carried out in each feature space”); 
calculate a finite number of vectors as an approximation of an inner product of the image feature of the target region and the comparative reference tensor (Nomura Figs. 11-12; Ishiga ¶0798: “it is possible to construct energy elements En by the inner product of the spin angular momentum S defined by the higher order system of color and the orbit angular momentum L defined by the higher order system of texture”); 
calculate a predetermined number of additions of the product of products of the respective vectors and the small-region feature of the target region to accordingly calculate a scalar value (Nomura Abstract and Ishiga ¶0754 discussed above; Ishiga ¶0239: “the apparatus can be further provided with a scalar quantity producing unit that calculates an entropy S obtained by integrating values comprised of the distribution functions”; Ishiga ¶0706: “discrete scalar invariants are constructed”; Ishiga ¶0870: “The value of energy En is expressed as a vector of n dimensions of the energy level n. Furthermore, a scalar invariant TS is added to define the free energy F”); and 
Nomura ¶0051 & ¶0189 discussed above; Ishiga Fig. 6 & ¶0623: “physical techniques to quantify the shape recognition of these distribution functions”; Ishiga Abstract: “sorting unit that sorts the image to images of at least two categories based on results of the evaluation”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/
Primary Examiner, Art Unit 2667